Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/17/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 should recite, “The apparatus of claim 17, the computer-readable instructions...”
For purposes of examination, claim 17 will be interpreted as a dependent of claim 11 as opposed to a dependent of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to a method and claims 11-17 are directed to an apparatus. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method of effecting a purchase order comprising: 
accessing from one or more memory devices computer-readable instructions, wherein the computer-readable instructions are executable by one or more processors of a computing device to: 
detect a purchase trigger event; 
recall a delivery address specification in response to the detecting of the purchase trigger event; 
form a cryptocurrency transaction, the cryptocurrency transaction incorporating the recalled delivery address specification therein; and 
transmit the cryptocurrency transaction into a peer to peer cryptocurrency network.
(Additional element(s) emphasized in bold)
The above claim describes a process of detecting a purchase, recalling a delivery address, forming a transaction incorporating the delivery address, and transmitting the transaction to a payment network. Therefore, claim 1 is directed to the abstract idea of processing a transaction for deliverable goods which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as memory devices, computer-readable instructions, processors, cryptocurrency, and peer to peer cryptocurrency network merely uses a computer as a tool to perform an abstract idea. The use of cryptocurrency and peer to peer cryptocurrency network does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of memory devices, computer-readable instructions, processors, cryptocurrency, and peer to peer cryptocurrency network do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of cryptocurrency and peer to peer cryptocurrency network does no more than generally link the abstract idea to a particular field of use and the use of a computing device comprising memories, processors, and computer-readable instructions does no more than use a computer/processor as a tool to implement or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of processing a transaction for deliverable goods using cryptocurrency. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10 further describe characteristics of data (e.g. formatting of the cryptocurrency transaction). Furthermore, the additional elements of user interfaces and blockchain do no more than continue to generally link the abstract idea to a particular field of use. Therefore, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. As such, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of processing transactions for deliverable goods holds true for claims 11-17 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 11-17 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claims 4 and 14 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claims 4 and 14, “...the data payload portion is arranged to carry data not directly part of a stored value transaction.” Paragraph 0147 discloses manipulating shipping address information to better fit preferred data payload schemes. However, the specification does not disclose how the data payload portion is arranged to carry data not part of a stored value transaction (e.g. restricting usage of the payload to only certain types of data).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative Term
The term “delivery address justification” in claims 3 and 13 is a relative term which renders the claim indefinite. The term “delivery address justification” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The above term is not defined within the specification nor is it considered a term of art. Therefore, it is unclear what kind of data is recalled and how such recalled data is associated with recalling the delivery address specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2016/0379298; “Isaacson”) in view of Nick ODell ("Attach and persist identity to address"; “ODell”).
Regarding claims 1 and 11, Isaacson discloses: A method and apparatus of effecting a purchase order comprising: 
accessing from one or more memory devices computer-readable instructions, wherein the computer-readable instructions are executable by one or more processors of a computing device to (Fig. 7, 0130-0137, 0309-0310):
detect a purchase trigger event (Fig. 12d, Fig. 14a, 0154, 0165);
recall a delivery address specification in response to the detecting of the purchase trigger event (Fig. 14a, Fig. 19, 0155-0156, 0165, 0232, 0291);
form a cryptocurrency transaction (0290, 0294-0296, 0298)...
and transmit the cryptocurrency transaction into a peer to peer cryptocurrency network (0290, 0295-0296).
Isaacson does not disclose: ...the cryptocurrency transaction incorporating the recalled delivery address specification therein;
However, in the same field of endeavor, Odell discloses: ...the cryptocurrency transaction incorporating the recalled delivery address specification therein (Page 1-2 Nick ODell Answered, "You can embed an shipping address into the blockchain using OP_RETURN or something similar...");
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 11 disclosed by Isaacson by including incorporating the delivery address into the cryptocurrency transaction as disclosed by ODell. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 2 and 12, Isaacson in view of ODell discloses all limitations of claims 1 and 11. Isaacson further discloses: detect the purchase trigger event by detecting a click event on a command button of a graphical user interface (Fig. 12d, 0154).
Regarding claims 3 and 13, Isaacson in view of ODell discloses all limitations of claims 1 and 11. Isaacson further discloses: recall the delivery address specification by recalling a delivery address justification from a user profile registry (Fig. 22, 0231, 0245).
Regarding claims 4 and 14, Isaacson in view of ODell discloses all limitations of claims 1 and 11. ODell further discloses: form the cryptocurrency transaction by forming a cryptocurrency transaction having a data payload portion, the data payload portion is arranged to carry data not directly part of a stored value transaction (Page 1-2 Nick ODell Answered, "You can embed an shipping address into the blockchain using OP_RETURN or something similar...").
Regarding claims 5 and 15, Isaacson in view of ODell discloses all limitations of claims 1 and 11. Isaacson further discloses: transmit the cryptocurrency transaction by conveying to the peer-to-peer or concurrency network a transaction or integration with a blockchain ledger (0290, 0295-0296).
Regarding claim 6, Isaacson in view of ODell discloses all limitations of claim 2. Isaacson further discloses: wherein the purchase trigger event comprises a 'buy now' instant purchase functionality (Fig. 5, Fig. 12d, Fig. 14a, 0100-0101, 0155, 0165).
Regarding claim 7, Isaacson in view of ODell discloses all limitations of claim 4. ODell further discloses: wherein the data payload portion comprises an OP_Return field of a Bitcoin protocol (Page 1-2 Nick ODell Answered, "You can embed an shipping address into the blockchain using OP_RETURN or something similar...").
Regarding claim 8, Isaacson in view of ODell discloses all limitations of claim 1. Isaacson further discloses: select product options from a list of choices (Fig. 4a-Fig. 4b, 0107-0109).
Regarding claims 9 and 16, Isaacson in view of ODell discloses all limitations of claims 8 and 11. Isaacson further discloses: select the product options by manipulating a user interface web control (Fig. 4a-Fig. 4b,  0107-0109) and setting a default shipping address specification in a user profile of a coupled system (Fig. 19, Fig. 22,0155-0156, 0231-0232, 0245, 0291).
Regarding claims 10 and 17, Isaacson in view of ODell discloses all limitations of claims 1 and 11. Isaacson further discloses: set a default shipping address specification in a user profile of a coupled system (Fig. 19, Fig. 22,0155-0156, 0231-0232, 0245, 0291).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stöcker et al. (US 2018/0255131) discloses a system and method for managing delivery of physical objects/goods via blockchain smart contracts.
Reinsberg et al. (US 2019/0179806) discloses systems and methods for associating public keys of a blockchain system with communications addresses (e.g. email addresses, IP addresses, account numbers, etc.).
AlTawy et al. (“Lelantos: A Blockchain-based Anonymous Physical Delivery System”) discloses a system for managing delivery/shipment of physical goods anonymously via blockchain smart contracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685               

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685